EXHIBIT 35
               OVERV IEW
               ••••••••••••••• ••••••••••
               • Pepsi is the source of joy
               • Fun/ unexpected/ clever wink at the end
               • Clear role of the brand
               • Simple is key
               • Music as part of Pepsi DNA
               • No tag line necessary
               • TVC :30 (recommend longer for digital :60/:90)




Confidential
                                                                  PEPSI000002 1
         CONCEPT 1                                       PEPSI I SUPER BOWL I THE JOY OF DANCE                                    QJ I 4

            There is no greater expression of joy than dance. Pepsi has a rich connection
            to the art of dance from Michael Jackson to Britney Spears to Beyo nce to
            Bruno Mars. This spot will build Pepsi 's "Joy of Cola" from a jingle to an
            anthem , showcasing 50 years of Pepsi inspiring p eo pl e to dance. W e'll also
            show off the brand heritage from the cursive lo go t o th e modern day Pepsi
            globe, all the while set against th e changing historical backdrop of each era .



         HOW WOULD THIS WORK?
         • OPTION 1
               Ta lent deal with Christopher Wa lken, legendary actor and incredible dancer, who will walk us through a dance
               timel ine of over 50 years in 30 seconds. If you haven't watched his Fatboy Slim video in awhile, I suggest you
               revisit it: https ://www.youtube.com / watch?v =wCD IYvFmgW8


         • OPTION 2
               Ta lent deal with multiple iconic dance talent: Christophe r Wa lken, Napoleon Dynamite, Pee-Wee Herman,
               Kevi n Bacon, Channing Tatu m, etc.


        • OPTION 3
               Variety of dance ta lent capable of showcasing al l of the ico nic moves from each era . We'l l move through one
               continuous set with art d irection that transforms to reflect each era .
             NFL Calendar: https:l/www.youtube.com / watch ?v=ouaG HaOTiol
             AT&T Wes Anderson : https:// www.youtube.com /watch?v=C2zn -8KA iro


        •    For a sense of just how much fun something like th is can be, check out the be low compilation of the greatest
             movie dance moments. Movie Dance Compilation : https -//www.youtube.com / watch?v=915TrAXScbE


        • The other option is to license music from each era and create a mash-up.




Confidential
                                                                                                                                  PEPSI0000023
         CONCEPT 1                                     PEPSI I SUPER BOWL I THE JOY OF DANCE (CONT)                                      Qj I 5
          PEPSI I"JOY OF DANCE" I TV :30 I DIGITAL :60

          Camera is locke d off and giant circular set rotates left to right as if on a g iant "LAZY SUSAN"


         INT 1950s DINER. CHRISTOPHER WALK EN, dressed smartly in a 50s style suit with a skinny tie, cracks open an ice-cold Pepsi in
         a vintage glass bottle and takes a drink.


         MUSIC UP:     JOY OF PEPSI ANTHEM- Doo-wop style (:05)


         YOUNG AMERICAN GRAFFITI-ERA CO-EDs appear around WALKEN as they all dance the jitterbug together. The set rotates to
         reveal a new backdrop ..


         MUSIC:        JOY OF PEPSI ANTHEM- Motown I Rock N' Roll style (:05)


         EXT 1960s DETROIT WALKEN is surrou nded by classic cars and dances the twist with WOME N in sequin dresses. He grabs a
         1960s-era Pepsi and takes a sip. The set rotates to reveal a new backdrop ...


         MUSIC:        JOY OF PEPSI ANTHEM- Disco style (:05)


         INT 1970s DISCO. WALKEN is surrounded by men in bellbottoms and women on rol ler skates. He channels Travo lta in Saturday
         Night Fever as someone hands him a 1970s era Pepsi bottle. The set rotates to reveal a new backdrop ..


         MUSIC:        JOY OF PEPSI ANTHEM - 80s Michael Jackson style (:05)


         EXT DARK ALLEY. WALK EN is surrounded by 1980s "CRIMINALS" and does his best Michael Jackson moves. A 1980s Pepsi
         machine glows in the background. The set rotates to revea l a new backdrop ..


        MUSIC:         JOY OF PEPSI ANTHEM- 90s/ 00s Dance (:05)


        EXT MODERN HOUSE PARTY. WALKEN is surrounded by present day millennials, he's on the dance floor doing some pop-and-
        lock. Someone hands him a modern-day Pepsi, he wipes his brow and takes a long, refreshing drink.


        Camera cranes up and reveals the entirety of this amazing set. From above, we now see that the giant circular set forms the
        shape of the PEPSI GLOBE (each setting wl art direction and wardrobe in red, white or blue such that the colors of the globe
        match the logo).


        END CARD: PEPS I GLOBE SET morphs into PEPSI GLOBE LOGO


Confidential
                                                                                                                                         PEPSI0000024
